                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ARDWIN FRANK SYLVESTER,                                                             PLAINTIFF
ADC #610150

v.                                  5:18CV00120-JM-JTK

WENDY KELLY, et al.                                                               DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections.      After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.    Accordingly,

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Summary Judgment (Doc.

No. 47) is GRANTED, and Plaintiff’s Complaint is DISMISSED with prejudice.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 18th day of July, 2019.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
